Citation Nr: 1536473	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-30 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for multiple joint pain, claimed as due to an undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1979, and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested and was scheduled for a hearing before the Board in June 2015.  He failed to report for the scheduled hearing.  

The issue of entitlement to service connection for a right shoulder disability was raised by the record in a May 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in February 2012, the Veteran submitted three VA Forms 21-2124, Authorization for Release of Information, naming three medical care providers who had treated his back.  There is no indication in the claims file that these identified records were sought.  As these records might support the Veteran's petition to reopen, the Board concludes that inquiry must be made and available records obtained.  

Review of the record reveals that the Veteran was scheduled for a VA examination in July 2012 to determine whether he had a disability characterized by multiple joint pain that was related to service.  An October 2012 statement of the case indicates that the Veteran failed to report for the scheduled examination; however, in a November 2012 statement, the Veteran indicated that he had not been notified of the examination because he was homeless and did not have a permanent dwelling.  He requested that the examination be rescheduled.  The Board concludes that good cause has been shown to afford the Veteran an examination with respect to this claim; accordingly, an examination should be scheduled, notice of which should be sent to the Veteran's most recent mailing address of record.  

Finally, the Board notes that a January 2008 VA mental health progress note indicates the Veteran's report that he was in receipt of Social Security Administration (SSA) benefits.  It is not clear whether such benefits are based on disability.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, if necessary, obtain records identified in VA Forms 21-2124 submitted by the Veteran in 2012.

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

If, after making reasonable efforts to obtain the records described in paragraphs 1 and 2 above, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed multiple joint pain. The examiner should be advised of the Veteran's periods of active service. The Veteran should be advised that failure to report to any examination may result in the denial of his claim.  


Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to multiple joint pain. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability manifested by symptoms of multiple joint pain.   The examiner should specifically determine whether the Veteran's complaints are attributable to any known diagnostic entity.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints of joint pain. 

If the Veteran's reported joint pain symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) are etiologically related to the Veteran's active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

